NOTE: This order is nonprecedential.


  Wntteb ~tate% QCourt of §ppeaI%
      for tbe jfeberaI QCtrcutt

            SYLVESTER E. HARDING, III,
                    Petitioner,
                           v.
     DEPARTMENT OF VETERANS AFFAIRS,
               Respondent.


                       2011-3091


   Petition for review of the Merit Systems Protection
Board in case no. DA0752100064-I-1.


                     ON MOTION


                       ORDER
    Sylvester E. Harding, III moves for reconsideration of
the court's order denying his motion for summary judg-
ment.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is denied.
HARDING v. DVA                                            2

                                FOR THE COURT

      Jl 62011                  lsI Jan Horbaly
       Date                     Jan Horbaly
                                Clerk
cc: Sylvester E. Harding, III
    Renee Gerber, Esq.
s20

                                            . FILED
                                    ".s.THE FEDERAL CIRCUITFOR
                                         COURT OF APPEALS


                                         JUL 06 Z011